Citation Nr: 0800782	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-08 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 12, to 
September 15, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO), which denied the benefit sought on 
appeal.    

In June 2004, the veteran testified before the RO regarding 
his claim on appeal. During the appeal, in May 2006 the Board 
remanded the case to the RO for further development.  


FINDING OF FACT

There is no competent medical evidence showing that a low 
back disorder is related to service, or due to a service-
connected disability.
 

CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a low back disorder are not met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA satisfied the notification requirements of 
the VCAA by means of a letter dated in April 2003.  In that 
letter, the RO informed the veteran of the types of evidence 
needed in order to substantiate his claim on appeal for 
service connection.  VA has also informed the veteran of the 
division of responsibility between the veteran and VA for 
obtaining that evidence, and VA requested that the veteran 
provide any information or evidence in his possession that 
pertained to such claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is mooted by the 
denial of the claim decided below.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The information and evidence that have been associated with 
the claims file consist of service and post-service medical 
records, the transcript of hearing testimony, statements made 
in support of the veteran's claim, and VA examination 
reports.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.


II.  Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303(a) (2007).  To establish service connection, there must 
be (1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2007).  Despite the 
extensive lumbar spine symptomatology, there is no evidence 
here of any arthritis of the back.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.
 
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102. 

The veteran claims entitlement to service connection for a 
low back disorder due to service.  During a June 2004 hearing 
at the RO, he testified as to the following.  He injured his 
back in boot camp at Lackland Air Force Base when he fell 
down some stairs injuring his lower back, as well as his leg.  
He was taken at that time by an ambulance or station wagon to 
a clinic or hospital.  He went back to the hospital within a 
few days.  He was discharged from service within about a week 
after he fell; and has had problems with the back since then, 
including pain in the lower back and weakness in the left 
leg.  
 
The Board initially notes that the claims file includes 
sufficient medical evidence showing a diagnosis of a low back 
disorder.  During recent VA examination in May 2007, after 
the examiner examined the veteran for his claimed low back 
disorder, the examination report contains a diagnosis of 
lumbar spondylosis with bulging of disks L4-L5; and mild 
rotoscoliosis convex right.  Because the record contains 
competent medical evidence of a current disorder, and no 
evidence to the contrary, the Board concedes the presence of 
such disability.  Therefore, the question is whether that 
disease was incurred in or aggravated by active military 
service; or was caused or aggravated by a service-connected 
disability.  38 C.F.R. §§ 3.303 (2007); Allen v. Brown, 7 
Vet. App. 439 (1995).   

Review of the service records associated with the veteran's 
service shows that he served from August 12, to September 15, 
1966.  The service medical records and service personnel 
records contain no indication of any symptoms in service 
associated with a low back condition or injury.  The June 
1966 report of medical examination prior to entering service 
shows that the veteran had a surgical scar of his left 
buttock that was a residual of a surgical removal of a lipoma 
in January 1966.  

In a letter from the veteran's father dated September 1, 
1966, he noted that the veteran had had continuous trouble 
with his leg and hip since an operation to remove a tumor 
from the veteran's hip.  His father questioned whether the 
veteran would be able to continue with training due to the 
strain on that leg from marching.

Service medical records show that the veteran was 
subsequently seen at the emergency room for treatment on 
September 6, 1966.  At that time, the veteran reported 
complaints of radicular pain and paresthesias, at the 
incision site of a previous surgery to the left lateral upper 
thigh.  The treatment provider noted that this had existed 
prior to service.  The consultation sheet shows that based on 
this condition the treatment provider requested that the 
veteran be considered for separation from service.  The 
report contains a provisional diagnosis of post-surgical 
neuroma.  

An orthopedic consultation request sheet on September 6, 1966 
noted a history of removal of a tumor of the left buttock, 
which was attached to the bone, in January 1966.  Presently 
the veteran was having considerable discomfort of the left 
hip with stair climbing or physical activity.  In response to 
that request, the associated consultation report contains an 
impression that the type of tumor was not known, which 
included a tender scar, otherwise without other limitation of 
motion; no functional loss present.  That consultation 
originated at the Orthopedic Clinic, Wilford Hall U.S.A.F. 
Hospital.  

The veteran was seen again the following day on September 7, 
1966, at the central dispensary.  At that time the report 
noted that the veteran had a "tumor" removed from the 
proximate femur in January 1966, and now had painful, 
purplish area just distal to the old scar of the left hip.  
The treatment provider opined that the area distal to the 
scar probably represented a neuroma formation.  

A Medical Board Report dated September 9, 1966 contains a 
diagnosis of status following operation, removal of lipoma, 
left buttocks.  The report notes an approximate date of 
origin of the condition as being in January 1966.  The report 
noted that the disability was a physical defect precluding 
full utilization in the military service; and the Medical 
Board recommended that application for discharge be approved.  
The report noted that the disability existed prior to service 
and was not permanently aggravated by service.

A narrative summary report of September 9, 1966 shows a 
history of a removal of a lipoma tumor in January 1966.  The 
veteran was presently complaining of considerable discomfort 
of the left hip with stair climbing and physical activity; 
and because of this pain he was unable to continue basic 
military training.  The examiner noted that the past history 
was not remarkable except for that.  The report shows that 
after examination, the disposition was that the medical 
condition existed prior to entry into service and had not 
been aggravated by service beyond the normal progression of 
the disease.  The examiner recommended that the veteran be 
discharged from service.

The report of medical history at the veteran's separation 
examination, dated September 9, 1966, shows that the veteran 
reported that he had not had any recurrent back pain; or 
history of broken bones; or arthritis or rheumatism; or any 
other condition referable to an injury of the low back.  On 
examination, evaluation of the spine and other musculature 
was normal.  The only abnormality noted was "status 
following operation, removal of lipoma, left buttocks."

In a statement dated September 9, 1966, the veteran requested 
discharge from service for physical disability which existed 
prior to enlistment and was not aggravated by service.

The veteran's DD Form 214 shows that he was discharged from 
service six days later on September 15, 1966.

Post-service medical records consist of VA and private 
medical records dated from 1984 through May 2007, including 
the reports of VA examination in August 2006 and May 2007.  
Careful review of the medical records on file shows no 
competent medical evidence of the presence of any low back 
disorder prior to 1984.  

An accident report dated in August 1984 shows that the 
veteran reported an injury to his back at that time while 
unloading barrels from a truck.  When seen a few days later 
that month, he reported that he twisted and felt pain in his 
upper back area while unloading barrels.  The attending 
treatment provider described the injury as a lumbo dorsal 
subluxation and sprain with intercostal neuralgia.  Private 
treatment records indicate that the veteran received 
chiropractic treatment for this in August and September 1984.

An accident report dated in May 1988 shows that the veteran 
injured his back and right hip at that time when he slipped 
and fell while moving a barrel.  He was treated at the 
emergency room at Corning Hospital.  An attending doctor's 
report in May 1988 shows that the veteran reported pain in 
the cervical area.  The report included findings of range of 
motion limited in the cervical and lumbar spine.

Private treatment records in May 1988 show that the veteran 
reported falling to the floor and hurting his lower back.  He 
started getting numbness after that.  The report indicated 
that diagnostic imaging showed a possible fracture involving 
L3 of the lumbar spine.  

A private radiology report in June 1988 contains an 
impression including the following: The left transverse 
process of L3 seems to remain intact, and no obvious fracture 
can be identified; at the L4-L5 disc level, there is mild 
over-all disc bulging; at the superior surface of L5, there 
is considerable hypertrophy of the left pedicle and left 
apophyseal process slightly narrowing the left recess.  The 
examiner opined that there was no obvious disc herniation at 
any level, and no appreciable encroachment on any of the 
right nerve roots.

A private report of history and examination in September 1988 
shows that the veteran reported complaints of constant lower 
back pain and cervical pain since an accident at work when he 
slipped on the floor and fell hurting his lower back and 
neck.  X-rays of the lumbosacral spine showed a questionable 
fracture of the left transverse process at L3.  The report 
noted a past surgical history in 1966 of a removal of a 
lipoma from the left leg; and right radial nerve repair in 
1970.  After the current examination, the September 1988 
report contains a impression of left L5-S1 radiculopathy, 
secondary to work-related injury at Pollio Dairy, which 
occurred in May 1988.

A private radiology report in November 1988 contains an 
impression of minor bulging of discs but, otherwise, 
essentially normal MRI examination of the lumbar spine.  

Reports of private treatment ("attending doctor's report") 
show that the veteran received periodic chiropractic 
treatment from 1988 to 1994 for the cervical and lumbar spine 
symptomatology.  Other medical records during this period 
show other non-chiropractic treatment for lumbar spine 
symptomatology.  Of note is a March 1990 treatment record in 
which the veteran reported low back complaints and a history 
of an injury to his back while lifting a barrel at work.  
Subsequent private and VA treatment records show continued 
treatment for lumbar spine symptomatology.  

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for a low back disorder.  In summary, 
there is no indication of any lumbar spine injury or problems 
otherwise in service.  After service, the first indication of 
any potentially relevant pathology is in 1984, many years 
after service ended.  Post-service medical records showing no 
indication until many years after service are probative 
evidence against a nexus with service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  

The veteran has provided several lay statements from others 
attesting, consistent with the veteran's claim, essentially 
that the veteran fell down some steps in service and injured 
his back at that time and was taken for treatment, and soon 
after was discharged from service.  None of these statements, 
however, indicate that the authors of the statements actually 
witnessed the veteran fall or being taken away for treatment.  
Rather they merely stated that they heard about it or were 
told this by the veteran, although one author indicated that 
he saw the veteran lying on the floor afterward.  
Nevertheless, there is no medical evidence at all in service 
to indicate that the veteran received treatment for a back 
injury, or that he had a back condition.  During the short 
period of service in which there were a number of closely-
linked orthopedic treatment records and examination records 
addressing the lower extremity condition that resulted in his 
discharge, there was no contemporaneous evidence, medical or 
otherwise, showing any back-related complaints or medical 
findings referable to the back.  Further, to the extent that 
the lay statements attempt to establish a medical 
relationship between the current back disability and the 
veteran's service and his death, such evidence must also 
fail.  As laypersons without the appropriate medical training 
and expertise, they simply are not competent to render a 
probative opinion on a medical matter-such as whether there 
exists a medical relationship between the veteran's current 
back disorder and his military service or any incident 
thereof.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  Thus, any lay assertions in this regard 
have no probative value.  

The veteran has provided a number of statements from 
physicians addressing the etiology of his lumbar spine 
disorder.  These statement appear to support his claim.  

In a March 2003 statement, Robert M. Johnson, M.D., noted 
that the veteran presented with a past medical history of 
chronic back pain since 1966 relating to an injury sustained 
in 1966 while in service.  Dr. Johnson opined that after 
considering an extensive history obtained from the veteran, 
including the chronic back pain experienced over the past 
thirty plus years, it was her opinion that the fall in 1966 
was the original cause of the lower back injury and 
subsequent radicular symptoms.

In a January 2003 statement, a VA doctor stated that it was 
his opinion that the surgery for the lipoma on the left 
buttock was never related to the left leg weakness.  He also 
opined that "if it can be demonstrated by medical records 
that the patient fell down a flight of stairs (as the patient 
claims) in boot camp, it is certainly possible that his 
continued lumbar radiculopathy can be related to this 
event."

In a May 2006 statement, William C. Bishop, M.D., noted that 
the veteran provided a history-without medical records-that 
he fell in service injuring his left low back and leg.  The 
veteran reported that he was evaluated at Lackland Air Force 
Base Hospital.  The veteran reported that he was diagnosed at 
that time with the symptom complex, pain in the left low back 
and buttock region associated with weakness of the left lower 
extremity, and this was a result of the excision of the 
lipoma rather than the trauma as described above.  The 
veteran reported chronic persistent discomfort in the left 
low back/buttocks region and weakness in the left lower 
extremity since then.  

After examination, Dr. Bishop opined that from the history 
available and imaging studies, that there was no reason to 
believe that an excision of the benign lipoma from the left 
buttock region would lead to a chronic left low back pain or 
radicular pain syndrome.  Dr. Bishop stated that 
historically, from the veteran's report, he was asymptomatic 
prior to the inservice fall and had chronic symptoms since 
then.  Based on that history, Dr. Bishop opined that the 
veteran's symptom complex was more likely as a result of that 
fall.  Dr. Bishop cautioned that his opinion was based solely 
on the history obtained from the veteran and the imaging 
studies.

In addition to those statements, the report of a May 2007 VA 
examination contains an opinion addressing the etiology of 
the veteran's low back disability, and appears to support the 
veteran's claim.  That report shows that the veteran reported 
falling down stairs in service in August 1966, and being 
treated at a hospital at that time.  The veteran reported 
that he had weakness and numbness down his left leg since 
that injury; and that he had not had weakness between the 
time of the removal of a lipoma from his buttock in January 
1966 and a fall in service.  The veteran reported a number of 
related complaints regarding his back.  

After examination, the report contains diagnoses of lumbar 
spondylosis with bulging of disks L4-L5; mild rotoscoliosis 
convex right; and history of buttocks lipoma removed 
surgically.  At the conclusion of the report the examiner 
made the following opinions.  First, that the current back 
problems and left leg numbness and weakness or radiculopathy 
are most likely caused by the fall he sustained in service.  
In making that opinion the examiner noted that the veteran 
had been complaining of those same symptoms since that time 
of injury and that sort of injury can definitely cause the 
symptoms that he is currently complaining of.  Second, the 
examiner opined that the veteran's current back and leg 
condition is not due to his lipoma and the lipoma resection.  
In making that opinion the examiner noted that after the 
resection, the veteran was pain free and denied any leg 
weakness; and with resection of a lipoma you would not expect 
to see weakness of the entire leg as a result-the only 
result should be the scar on his buttocks.

While the medical opinions discussed above appear to support 
the veteran's claim, review of each shows that they are all 
based solely on a history provided by the veteran at the time 
of the visits or examinations, including being based on the 
lay statements already discussed and shown to be of little or 
no probative value.  None of the opinions are in agreement 
with the contemporaneous evidence, both medical and non-
medical, at the time of the purported injury in service, or 
thereafter.  

The contemporaneous evidence during service shows that soon 
after the veteran began service, in early September 1966, the 
veteran's father wrote to explain that the veteran was having 
difficulties with his left lower extremity due to the January 
1966 surgery.  Within a few days of that letter, the veteran 
was seen  for complaints regarding that left lower extremity 
condition, and within a few days after that he was discharged 
from service due to that left lower extremity condition.  
There is absolutely no contemporaneous evidence in service to 
show that the veteran injured his back or had any back 
condition during service.  


The contemporaneous medical evidence of record thereafter 
shows that the first complaints of any back problems were in 
1984 after a work injury, and again in 1988 after another 
work injury; with a continuity of back symptomatology 
thereafter. 

Thus, given that those statements and opinions represent a 
history supplied by the veteran, the Board is not bound to 
accept medical opinions, which are based solely on a history 
supplied by the veteran, where that history is not supported 
by the record evidence. See Black v. Brown, 5 Vet. App. 117, 
182 (1993); see also Lee v. Brown, 10 Vet. App. 336, 339 
(1997).  As such, the Board finds that such opinions are not 
persuasive, as they appear to have been based solely on the 
veteran's own reported history, and not on consideration of 
the actual, contemporaneous medical evidence which does not 
show the presence of a back injury or back complaints during 
service.  The Board points out that, as a medical opinion can 
be no better than the facts alleged by the veteran, an 
opinion based on an inaccurate factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 179, 180 (1993).

Other than those opinions, made many years after service and 
which the Board finds to be based solely on the veteran's 
reported history, none of the medical records-and 
importantly, none of the contemporaneous medical treatment 
records-contain probative evidence linking the low back 
disorder to service.  None of the contemporaneous medical 
record evidence suggests that the veteran had an injury or 
low back condition in service, or until many years after 
service in 1984.  Nor do any other records provide an 
opinion, based on the medical history, that there is a 
relationship between any current low back disorder and 
service.

Notably, the evidence and opinion contained in the report of 
an August 2006 VA examination is significantly more probative 
and persuasive, as it is in agreement with the medical 
history in service and thereafter.  In that report the 
examiner discussed a history of the veteran's medical 
evidence including the evidence that for years the veteran 
earlier complained about the lipoma removal from his left 
buttocks being the cause of his pain; and evidence of post-
service injuries in 1984 and 1988 and subsequent low back 
symptomatology.  The examiner also discussed the veteran's 
report of inservice injury to the back, and the lay 
statements supporting the veteran's claim of an injury in 
service.  After examination, the examiner opined essentially 
that while the veteran claimed low back symptoms since 
service, "the history does not bear this out as I review the 
file."

The veteran claims that his low back disorder is related to 
service, and specifically due to a fall when he injured his 
back in service.  While the veteran believes that his claimed 
low back disorder is related to his military service, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Thus, the preponderance of the evidence is against the claim 
for service connection for a low back disorder on appeal 
here.  Therefore, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


